Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 12/29/2020, claim 14 is cancelled, claims 1-13 are amended and claims 15-19 are newly added.
Claims 1-13 and 15-19 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a National Stage Application of PCT/CN2019/093813, filed on 6/28/2019.  The instant application claims foreign priority to CN 201810711863.8 filed on 6/29/2018. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 12/29/2020. However, it is noted that the certified copy of the foreign priority document is not accompanied by an English translation and statement of translation accuracy, thus foreign priority has not been perfected. (see MPEP 2152.01 and 37 CFR 1.55) Until such time as an English translation of the foreign priority document is made of record the effective filing date of the instant application is considered to be 6/28/2019.

Information Disclosure Statement
The information disclosure statement (IDS) dated 12/29/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, 

Claim Rejections - 35 USC § 112—Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 and 15-19 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and its dependent claims are indefinite due to the recitation, “the mannuronic diacid oligosaccharic composition” comprising a compound of formula (III). However, the compound of formula (III) allows for the possibility that n is only 1, which results in the compound of formula (III) being a monosaccharide. In this scenario, there is no oligosaccharide present in the composition, which runs counter to the composition definition in the preamble and renders claim 1 indefinite. Furthermore the above recitation lacks antecedent basis, which could be remedied by reciting, “a mannuronic diacid oligosaccharic composition”

Claim Rejections - 35 USC § 112—Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-12 and 19 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 10-12 recite a percentage for decasaccharides. However, base claim 1 limits the oligosaccharides to those where n=1-9 which does not include decasaccharides. Hence, claims 10-12 are of a broader scope than base claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al. (US 8,835,403; 2014, PTO-892) in view of Jiang et al. (Acta Pharm. Sinica, 2013, PTO-892), Azm et al. (Am. J. Alz. Dis. Oth. Dem., 2017, PTO-892), Yang et al. (Carb. Poly., 2004, PTO-892) and Lewis et al. (Neuropath. Appl. Neurobio., 2006, PTO-892).
Geng et al. teaches a method for the treatment of Alzheimer’s disease in a subject, comprising administering to the subject a therapeutically effective amount of an composition consisting essentially of mannuronic acid oligosaccharide of formula II, or 

    PNG
    media_image1.png
    127
    322
    media_image1.png
    Greyscale

The structure of mannuronic acid diacid of formula II reads on the instant compound of formula III, wherein n is an integer of from 1 to 9, m is 2 and m’ is 1, and m+m’=3. Geng et al. found the 6-mer, and the 2-mer to 22-mer mixture had similar potential activity on Alzheimer’s disease and diabetes (col. 16, lines 55-67). Geng et al. also found the mixture of oxidative degradation products of the alginate oligosaccharide can significantly improve the learning and memory ability of AD mice (col. 16-17; Fig.13-16). Geng et al. teach the oxidative degradation product primarily contained the disaccharide (n=1), trisaccharide (n=2), and tetrasaccharide (n=3), particularly relative to the amount of pentasaccharide (n=5), hexasaccharide (n=6) and heptasaccharide (n=7), (Fig. 3; col.3, lines 65-67; this figure is identical to the elution profile of fig. 6 disclosed by Yang et al). Geng et al. teach the oligosaccharide inhibits the formation of amyloid-β protein fibrils, inhibits the formation of islet amyloid protein fibrils, and promotes fibrils disaggregation (claim 10). 
Geng et al. does not disclose the total weight of diacids wherein n=1-5 or where n=1-2, as in instant claim 1, and does not teach a method of treating vascular dementia.
Jiang et al. teach oligomannuronate 971 is an available, inexpensive and potent neuroprotective drug with the following structure: (p.1585)

    PNG
    media_image2.png
    101
    287
    media_image2.png
    Greyscale

The structure of oligomannuronate 971 reads on the instant compound of formula (III), wherein n is an integer from 3-9, m is 2 and m’ is 1, and m+m’=3. Jiang et al. teach 971 penetrates the blood brain barrier and exhibits better efficacy in animal models of dementia than Alzhemed (i.e. AZ), an anti-Alzheimer’s drug. Jiang et al. teach the authors synthesized truncated derivatives of 971 to determine if they would have similar activity (p.1585-1586). Jiang et al. describe the preparation of mannosyl oligosaccharides (β-1,4-D-mannans) as “simplified 971 analogs”. Jiang et al. teach the preparation of β-(1,4)-D-mannosyl oligosaccharide series, ranging from disaccharide to the hexasaccharide. (p.1586, scheme 2) Jiang et al. found the disaccharide, trisaccharide and tetrasaccharide had significant neuroprotective activity relative to the model, wherein their potency was comparable to the known anti-AZ drug, “AZ”, and oligomannuronate 971 (Fig. 2). Jiang et al. theorize the “differences in activity between oligomannoses, oligomaltoses and oligocellulose indicate that the nature of the monosaccharide unit and the configuration of the anomeric center exert significant influence over the neuroprotective potency of oligosaccharides” (p.1587). Jiang et al. concluded “the structure of 971 can be modified without a loss of activity” (p.1587). Jiang et al. teach the use of these types of oligosaccharides for the treatment of Alzheimer’s disease. 

Yang et al. teach alginates are useful as a drug carrier, wound dressing and in transplantation therapy (p.115, second para). Yang et al. teach alginate oligosaccharides stimulate human keratinocytes, human endothelial cell migration and human skin fibroblast proliferation. Thus, Yang et al. conclude there is an active interest in the potential biological activity of the oligosaccharides. Yang et al. was able to show low molecular weight mannuronates can be prepared from alginate, having a defined size (p.120). Yang et al. teach the “method is simple and easy to control by adjusting reaction time. The most important advantage is the relative high recovery of low molecular sized oligosaccharides” (ibid). Yang et al. found treating alginate with hydrogen peroxide, and controlling the reaction time to give the desired degree of polymerization (Table 1): 

    PNG
    media_image3.png
    153
    362
    media_image3.png
    Greyscale
. 

    PNG
    media_image4.png
    138
    311
    media_image4.png
    Greyscale
 .
Yang et al. disclose characterizing the mixture of oligosaccharides of sample C where n = 1-7, and found it contains 15.6% 1-mer, 26.7% 2=mer, 20.4% 3-mer, 14.8% 4-mer, 11.1% 5-mer, 8.4% 6-mer and 3% 7-mer. (p.118) The structure of Yang et al. reads on instant formula (IV), where n is an integer from 1-7, m is 2 and m’ is 1.The structure of Yang et al. is 100% m + m’ = 3. Yang et al. disclose the oligosaccharides were prepared from purified sodium alginate. (p.116) Yang et al. disclose sample B as having a degree of polymerization 2-10. (Fig. 6)
	Lewis et al. teaches a remarkable age-related accumulation of amyloid-beta aggregates (Aβ(42)) in vascular dementia (VaD) compared with normal control subjects that may have been triggered by cerebrovascular disease. Our observations also suggest that N-terminally truncated species are abundant in aged human brain and that there is considerable overlap in presence of Alzheimer’s disease (AD) marker Aβ(42) peptide in older VaD and AD subjects indicating that VaD patients may gradually succumb to an AD-like syndrome. Such findings support the notion that AD and VaD may not reflect mutually exclusive diagnoses but share both vascular and  neurodegenerative pathological features.(p. 115, Col. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat Alzheimer’s disease by providing a mixture of 1-40, wherein the mixture predominantly contained di- to tetrasaccharide diacids as evidenced by figure 3 of the reference. In addition, Jiang et al. studied a simplified derivative of oligomannuronate 971 (i.e. the mixture of mannuronic acid diacid of Geng et al.), and found the disaccharide, trisaccharide and tetrasaccharide mannosyl derivatives had significant neuroprotective activity relative to the model, wherein their potency was comparable to the known anti-AZ drug, “AZ”, and oligomannuronate 971. Jiang et al. concluded “the structure of 971 can be modified without a loss of activity” (p.1587, last para), wherein they can be useful in the treatment of Alzheimer’s disease. Thus, Jiang et al. provide express motivation to optimize the size/degree of polymerization of oligomannuronate 971 of Geng et al., wherein the mixture contains a higher proportion of di- to tetrasaccharide (n=1 to 3) than penta- to decasaccharide (n=4 to 9).
Furthermore, Azm found mannuronic acid, a monosaccharide, had therapeutic potential for treating Alzheimer’s disease. Geng found the mixture of oxidative degradation products of alginate oligosaccharides had similar activity as a therapeutic for Alzheimer’s disease as the 6-mer, i.e. an individual oligosaccharide successfully 
Although Geng and Jiang do not characterize the amount of each saccharide in the di- to decasaccharide mixture, the skilled artisan would have readily know from figure 3 of Geng et al. and fig. 6 of Yang that the mixture contains a relatively higher amount of di- to tetrasaccharide compared to penta- to heptasaccharide. Comparing the elution profiles of oligomannuronate treated with hydrogen peroxide for 1 hr (fig. 6-sample B: 1-10 oligomers), 2 hr (fig. 3A-sample C: 1-7 oligomers) and 4 hr (fig. 3B-sample D: 1-5 oligomers), it is clear depolymerization is time-dependent. Yang teach the “method is simple and easy to control by adjusting reaction time. The most important advantage is the relative high recovery of low molecular sized oligosaccharides” (p.120). An examination of sample C in Yang reveals an oxidation degradation product of alginate, wherein the sum of the weight of the 2-mer, 3-mer and 4-mer is 61.9 wt.%, while the sum of the weight of the 5-mer, 6-mer and 7-mer is 22.5 wt.%. The ratio of diacids where n=1-3 to n=4-7 is 2.75. The total weight of mannuronic diacids wherein n=1-5 is 73 wt.% and where n=1-2 is 42.3%. Furthermore, the prior art expressly teach the hexasaccharide itself was biologically active for treating Alzheimer’s disease, as well as the di- to tetrasaccharide. Thus, the ordinary artisan would have expressly been motivated to increase the relative amount of di- to hexasaccharide, relative to hepta- to decasaccharides present in Geng et al. 
One would have been motivated to prepare oligosaccharide mixtures having more n=1-3 than n=4-7 for the reasons already discussed above, i.e. a weight ratio of 
It is obvious for one to envision a continuum of mixtures of oligomannuronic acids of varying percentages of saccharides in the range of monosaccharides to pentasaccharides, as being effective for treating Alzheimer’s disease, where any one of the mixtures in the continuum would be expected to be functionally equivalent. The obviousness is supported by the collective teachings of Geng, Jiang and Azm regarding the potency of mixtures of oligomannuronic diacids, specifically in the range of monosaccharides to pentasaccharides, for effectively treating Alzheimer’s disease, combined with the teaching of Yang regarding the preparation of mixtures of oligomannuronic diacids via oxidation of alginate being time dependent, where longer reaction times result in predominantly mixtures of monosaccharides to pentasaccharides. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
It would have been obvious that the teachings of Geng/Jiang/Azm/Yang regarding using mixtures of oligomannuronic acids to treat Alzheimer’s disease could be extended to also treat vascular dementia, based on the teaching of Lewis, thereby arriving at the instant invention. Lewis provides motivation to treat vascular dementia when using a method known to be effective for treating Alzheimer’s disease because Lewis teaches that Alzheimer’s and vascular dementia may not reflect mutually exclusive diagnoses but share both vascular and neurodegenerative pathological features, particularly with respect to accumulation of amyloid-beta aggregates. 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
	
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-13 and 15-19 of the instant application is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 and 15-19 of copending application US 17/256807, in view of Skillback et al. (Brain, 2015, PTO-892).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The instant method is obvious over the method of ‘807 because the method of ‘807 is specifically directed towards treating Parkinson’s by administering a composition that falls within the scope of the instant claim 1, where Skillback teaches that Parkinson’s disease and vascular dementia are clustered into the same group of dementias based on the levels of amyloid beta aggregates in the corresponding subjects.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim 1-13 and 15-19 of the instant application is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of copending application US 17/256853.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The instant method is anticipates the method of ‘853 because the method of ‘853 lists vascular 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623